DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because resolution of Figs. 18A-22B makes the text unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they fail to label the element boxes in Figures 3, 15 and 16. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends -- Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
Specification
The use of the term “General Electric Hawkeye[™] 4 system,” in Para. [0126] is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 uses the phrase, “frames are captured overtime after administration.” It should rather recite -- frames are captured over time after administration--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 13, the phrase “up to between 5 and 30 minutes after” renders the claim indefinite. This is because it is unclear whether the “time period” provided in claim 13, includes data from within the time from “after administration of the oral dose … up to … 5 … minutes after” or is limited to “between 5 and 30 minutes after.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11, 13-16, 24, 41, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falk, Gregory L et al. “Scintigraphy in laryngopharyngeal and gastroesophageal reflux disease: a definitive diagnostic test?.” World journal of gastroenterology vol. 21,12 (2015): 3619-24 (hereinafter referred to as, “Falk”).
Regarding claim 1, Falk discloses a method for diagnosing reflux disease in an individual (See Falk: Abst., Aim (providing for, "the utility of scintigraphic studies in predicting response to laparoscopic fundoplication (LF) for chronic laryngopharyngeal reflux symptoms")), the method comprising: (A) administering an oral dose of tracer in 75mL to 200 mL of water to the individual (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water with 40-60 MBq of 99mTc DTPA")); (B) capturing, with a single photon emission computed tomography (SPECT) scanner (See Falk: Pg. 3621, Scintigraphy (clarifying that, "patients were positioned in front of a Hawkeye 4 gamma camera")), data representative of multiple image frames of the individual in areas of interest that include the pharynx and oesophagus (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained"; also see See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained … at 15 s per frame )), wherein the data representative of multiple image frames are captured overtime after administration of the oral dose (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water … [then] Dynamic images of the pharynx, [and] oesophagus … were obtained for 5 min")); and (C) determining one or more trend(s) in tracer activity over time in the areas of interest based on the data representative of multiple image frames (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves")), wherein each image frame has a sampling time of greater than 5 seconds and less than or equal to 60 seconds (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained … at 15 s per frame")), wherein the trend(s) in tracer activity overtime is indicative of a reflux disease (See Falk: Pg. 3621, Scintigraphy (stating that, "[t]ime activity curves were graded … [with respect to] GERD")).
Regarding claim 2, Falk discloses a method according to claim 1 (See above discussion) wherein the tracer includes technetium phytates in the range of 60 to 100 MBq (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed … 40-60 MBq of 99mTc DTPA")).
Regarding claim 5, Falk discloses a method according to claim 1 (See above discussion)further comprising determining a frequency of the trend in tracer activity in the pharynx that is above a specified threshold or in a specified range (See Falk: Pg. 3621, Scintigraphy (providing that the, "[i]mages were analysed by time activity curves over the pharynx"); Fig. 2 (showing on the y-axis that time-activity curves measure "Counts/s" and shown below)), wherein a higher frequency is indicative of intermittent laryngopharyngeal reflux (See Falk: Pg. 3624, Left Col. (providing that a, "rising time-activity curve over the pharynx was demonstrably a good predictor … [and] very likely indicates continuing episodes of GERD")) and a lower frequency, or single occurrence, is indicative of continuous laryngopharyngeal reflux (See Falk: Pg. 3624, Left Col. (stating that a, "flat pharyngeal time-activity curve may indicate a failure of pharyngeal clearance in the absence of repeated episodes of GERD into the pharynx")).

    PNG
    media_image1.png
    902
    939
    media_image1.png
    Greyscale

Falk Figure 2
Regarding claim 6, Falk discloses a method according to claim 5 (See above discussion) wherein a frequency indicative of intermediate laryngopharyngeal reflux is indicative of an increased probability of lung aspiration of refluxate (See Falk: Pg. 3624, Left Col. (providing that a, "rising time-activity curve over the pharynx was demonstrably a good predictor … [and] very likely indicates continuing episodes of GERD") and Pg. 3622, Scintigraphic studies (describing that, "[i]n  the 17 patients with aspiration, graphical time activity curve showed rising activity in the pharynx in 9 patients")).
Regarding claim 10, Falk discloses a method according to claim 1 (See above discussion) wherein an ascending or flat trend in tracer activity over time in the oesophagus is indicative of the tracer in the oesophagus (See Falk: Fig. 2,  (providing that the, "[g]rading of time-activity curves for the ... oesophagus [is shown and that in] ... E, F: Grade 3 is a rising time-activity curve that indicates progressive gastro-oesophageal reflux (arrowhead and arrow) that indicates rising activity in the ... oesophagus" and shown above)) and significant gastroesophageal reflux (See Falk: Pg. 3622, Scintigraphic studies (clarifying that, "[s]ignificant correlations were found for … [the] amplitude of reflux in the oesophagus by scintigraphy")).
Regarding claim 11, Falk discloses a method according claim 1 (See above discussion) wherein an ascending trend in tracer activity over time in the pharynx is indicative of aspiration of the tracer and laryngopharyngeal reflux (See Falk: Pg. 3624, Left Col. (providing that a, "rising time-activity curve over the pharynx was demonstrably a good predictor of pulmonary aspiration … [and] very likely indicates continuing episodes of GERD")).
Regarding claim 13, Falk discloses a method according to claim 1 (See above discussion) wherein at least part of the data representative of multiple image frames are captured over a first time period that is up to between 5 and 30 minutes after administration of the oral dose and with the individual in the upright position (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[w]hile upright, patients ... swallowed 100-150 mL of water with 40-60 MBq of 99mTc DTPA ... [Subsequently, dynamic] images of the pharynx, oesophagus and stomach were obtained for 5 min")).
Regarding claim 14, Falk discloses a method according to claim 1 (See above discussion) wherein at least part of the data representative of multiple image frames are captured over a second time period that occurs up to 30 minutes after administration of the oral dose and with the individual in the supine position (See Falk: Pg. 3621, Scintigraphy (providing that a, "second 30 min dynamic image was obtained in the supine position immediately following the upright study")).
Regarding claim 15, Falk discloses a method according to claim 1 (See above discussion) wherein at least part of the data representative of multiple image frames are captured over a third time period that occurs between 90 minutes to 150 minutes after administration of the oral dose (See Falk: Pg. 3621, Scintigraphy (clarifying that, "images were obtained at 2 h to assess the presence of aspiration of tracer activity into the lungs")) and with the individual in the supine position (See Falk: Pg. 3621, Scintigraphy (providing that a, "dynamic image was obtained in the supine position")).
Regarding claim 16, Falk discloses a method according to claim 1 (See above discussion) wherein the sampling time for each image frame is in the range of 15 to 30 seconds (See Falk: Pg. 3621, Scintigraphy (clarifying that the, "[d]ynamic images … were obtained ... at 15 s per frame")).
Regarding claim 24, Falk discloses a system for diagnosing reflux disease in an individual (See above discussion), wherein the individual is administered an oral dose of tracer in 75mL to 200 mL of water (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water with 40-60 MBq of 99mTc DTPA")), the system comprising: - a single photon emission computed tomography (SPECT) scanner to capture (See Falk: Pg. 3621, Scintigraphy (clarifying that, "patients were positioned in front of a Hawkeye 4 gamma camera")) data representative of multiple image frames of the individual in areas of interest that include the pharynx and oesophagus (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained")), wherein the data representative of multiple image frames are captured over time after administration of the oral dose (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water … [then] Dynamic images of the pharynx, [and] oesophagus … were obtained for 5 min")); - a processing device configured to: - determine one or more trend(s) in tracer activity over time in the areas of interest based on the multiple image frames of the individual in the areas of interest over time (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves") and Pg. 3625, Right Col., Para. 1 (providing that, "[c]omputer modeling and clinical data indicates that as little as 0.1 MBq of activity aspirated into the lung can be detected by the gamma camera ... [and that while there] is some conflict in the reported reproducibility measures of visual interpretation vs analysis of time-activity curves. In one series, the computerised analysis was significantly better"); Fig. 2 (showing the "Grading of time-activity curves for the pharynx and upper oesophagus" and shown above)), wherein each image frame has a sampling time of greater than 5 seconds and less than or equal to 60 seconds (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained … at 15 s per frame")), wherein the trend(s) in tracer activity over time is indicative of a reflux disease (See Falk: Pg. 3621, Scintigraphy (stating that, "[t]ime activity curves were graded … [with respect to] GERD")).
Regarding claim 41, Falk discloses a system according to claim 24 (See above discussion) wherein the SPECT scanner further captures data representative of image frames of a background area, wherein the background area is outside a fluid path of the nasopharynx, larynx, and oesophagus (See Falk: Pg. 3621, Scintigraphy (clarifying that, "patients were positioned in front of a Hawkeye 4 gamma camera … [and images] were analysed by time activity curves over … a background region over the right side of the chest, away from the stomach and oesophagus")), wherein the processing device is further configured to: - determine background radiation based on activity in the background area; and - enhance the data representative of the multiple images by factoring the background radiation (See Falk: Pg. 3621, Scintigraphy (providing that the study, "defined the area under the curves (AUC) for the upper oesophagus and oropharynx after subtraction of the background level of activity")).
Regarding claim 44, Falk discloses a system according to claim 24 (See above discussion), wherein the processing device is further configured to: - generate, at a display, one or more representations of the one or more trend(s) in tracer activity over time (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves") and Pg. 3625, Right Col., Para. 1 (providing that, "[c]omputer modeling and clinical data indicates that as little as 0.1 MBq of activity aspirated into the lung can be detected by the gamma camera ... [and that while there] is some conflict in the reported reproducibility measures of visual interpretation vs analysis of time-activity curves. In one series, the computerised analysis was significantly better"); Fig. 2 (showing the "Grading of time-activity curves for the pharynx and upper oesophagus" and shown above)).
Regarding claim 45, Falk discloses a computer-implemented method for diagnosing reflux disease in an individual (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves") and Pg. 3625, Right Col., Para. 1 (providing that, "[c]omputer modeling and clinical data indicates that as little as 0.1 MBq of activity aspirated into the lung can be detected by the gamma camera ... [and that while there] is some conflict in the reported reproducibility measures of visual interpretation vs analysis of time-activity curves. In one series, the computerised analysis was significantly better"); Fig. 2 (showing the "Grading of time-activity curves for the pharynx and upper oesophagus" and shown above)), wherein the individual is administered an oral dose of tracer in 75mL to 200 mL of water (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water with 40-60 MBq of 99mTc DTPA")), the method comprising: - receiving, from a single photon emission computed tomography (SPECT) scanner (See Falk: Pg. 3621, Scintigraphy (clarifying that, "patients were positioned in front of a Hawkeye 4 gamma camera")), data representative of multiple image frames of the individual in areas of interest that include the pharynx and oesophagus (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained")), wherein the data representative of multiple image frames are captured over time after administration of the oral dose (See Falk: Pg. 3621, Scintigraphy (stating that, "[p]atients swallowed 100-150 mL of water … [then] Dynamic images of the pharynx, [and] oesophagus … were obtained for 5 min")); - determining one or more trend(s) in tracer activity over time in the areas of interest based on the multiple images of the individual over time (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves")), wherein each image frame has a sampling time of greater than 5 seconds and less than or equal to 60 seconds (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the pharynx, [and] oesophagus … were obtained … at 15 s per frame")), wherein the trend(s) in tracer activity over time is indicative of a reflux disease (See Falk: Pg. 3621, Scintigraphy (stating that, "[t]ime activity curves were graded … [with respect to] GERD")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Lim, Hyun Chul et al. “Effects of the Addition of Mosapride to Gastroesophageal Reflux Disease Patients on Proton Pump Inhibitor: A Prospective Randomized, Double-blind Study.” Journal of neurogastroenterology and motility vol. 19,4 (2013): 497-498 (hereinafter referred to as, “Lim”).
Regarding claim 3, Falk discloses a method according to claim 1 (See above discussion), and therefore substantially what is described by claim 3.
However, Falk fails to disclose wherein the individual is administered an oral dose of Proton Pump Inhibitors (PPI) before the administration of the oral dose of tracer.
Nevertheless, Lim teaches wherein the individual is administered an oral dose of Proton Pump Inhibitors (PPI) before the administration of the oral dose of tracer (See Lim: Pg. 496, Study Design and Treatment Protocol, Medication Protocol (clarifying that, "[p]atients in PPI monotherapy group were given pantoprazole 40 mg once daily") and Pg. 497, Quantification of Gastric Emptying (providing that, "After a 12 hour fast, patients [ingested] ... 500 μCi of 99 mTc-pertechnate. The contents of the radioactive materials ... were measured by external scintigraphy using a gamma camera ... immediately following completion of meal and then at 30, 60 and 90 minutes after the end of meal")).
The teachings of Falk and the teachings of Lim are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual using scintigraphy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Lim to provide for what is described in claim 3. This is because Lim Page 498, Clinical Efficacy Parameters section provides the motivation that, "[g]astoesophageal reflux symptoms were improved after treatment."
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Lim as applied to claim 3 above, and further in view of Steingoetter, Andreas et al. “Volume, distribution and acidity of gastric secretion on and off proton pump inhibitor treatment: a randomized double-blind controlled study in patients with gastro-esophageal reflux disease (GERD) and healthy subjects.” BMC gastroenterology vol. 15 111. 2 Sep. 2015, 2-10 (hereinafter referred to as, “Steingoetter”).
Regarding claim 4, Falk in view of Lim teaches a method according to claim 3 (See above discussion), and therefore substantially what is described by claim 4.
However, Falk in view of Lim fails to teach wherein the oral dose of PPI is administered between 30 to 90 minutes before administering the oral dose of tracer.
Nevertheless, Steingoetter teaches wherein the oral dose of PPI is administered between 30 to 90 minutes before administering the oral dose of tracer (See Steingoetter: Pg. 2, Background, Left Col., Para. 1 (providing that, "pH-monitoring and γ-scintigraphy have shown that the acid pocket is the source of acid reflux early after meal ingestion") and Pg. 2, Methods, Study design and test meal, Right Col. Para. 2 (clarifying that for, "each session, subjects arrived after a minimum 6 h fasting period at the study center. Study medication was taken and 45 to 60 min later subjects drank a secretion stimulating test meal in sitting position within 2 ± 1 min, The test meal ... consisted of ... [a] drink (400 ml, 450 kcal, pH 5.4) labelled with 167.5 μM of MR contrast agent")).
The teachings of Falk, the teachings of Lim, and the teachings of Steingoetter are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Falk with the teachings of Lim and the teachings of Steingoetter to provide for what is described in claim 4. This is because Lim Page 498, Clinical Efficacy Parameters section provides the motivation that, "[g]astoesophageal reflux symptoms were improved after treatment." Furthermore, because Steingoetter Page 10, Left Column, Paragraph 1 provides the motivation that the, "unique advantage of ... [the described] approach is that the distribution and layering of gastric secretion can be ... directly related to gastric and gastro-esophageal structure and function."
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 5 above, and further in view of Gordon (US 2007/0203401 A1) and Williams, P J, and P M Bailey. “Comparison of the reinforced laryngeal mask airway and tracheal intubation for adenotonsillectomy.” British journal of anaesthesia vol. 70,1 (1993): 32-33 (hereinafter referred to as, “Williams”).
Regarding claim 7, Falk discloses a method according to claim 5 (See above discussion) … wherein ... an indication of intermittent laryngopharyngeal reflux is indicative of a reflex mediated laryngopharyngeal spasm (See Falk: Pg. 3622, Left Col., Para. 1 (providing that, "Cough, laryngospasm and globus were strongly correlated with aspiration (scintigraphy)")), and therefore substantially what is described by claim 7.
However, Falk fails to disclose further comprising: capturing, with an oxygen saturation sensor, an oxygen saturation of the blood of the individual over time, wherein a decreasing trend in oxygen saturation ... is indicative of a reflex mediated laryngopharyngeal spasm.
Nevertheless, Gordon teaches further comprising: capturing, with an oxygen saturation sensor, an oxygen saturation of the blood of the individual over time (See Gordon: Para. [0053] (providing for a system which comprises a, "SPECT scanner ... an autoinjector 150 for injecting a radiation source into the patient's body so as to enable SPECT scanning ... [and] an oxygen saturation detector")).
Furthermore, Williams teaches wherein a decreasing trend in oxygen saturation ... is indicative of a reflex mediated laryngopharyngeal spasm (See Williams: Pg. 32, Right Col., Para. 2 (providing that, "Oxygen desaturation to 92 %, 90 % and 88 % occurred in three children … two cases resulted from laryngeal spasm")).
The teachings of Falk, the teachings of Gordon, and the teachings of Williams are considered to be analogous to the claimed invention because they are in the same field of diagnosing disease in an individual. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Falk with the teachings of Gordon and the teachings of Williams to provide for what is described in claim 7. This is because Gordon Paragraph [0005] provides the motivation that their disclosure, "can permit improved diagnosis and treatment ... and/or otherwise prevent medical disorders." Furthermore, because Williams Page 33, Right Column, Paragraph 2 provides the motivation that they, "protect the larynx from contamination with blood." 
Additionally, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the prior art elements taught by Falk, Gordon, and Williams using known methods to yield predictable results. This is true given that Gordon establishes it was well known that the use of oxygen saturation sensors could be combined with SPECT imaging. That such oxygen saturation sensors detect oxygen saturation and Williams establishes that decreasing oxygen saturation is related to laryngeal spasm. While Falk provides that laryngopharyngeal reflux and laryngopharyngeal spasm can be related. Therefore, the combination of these known prior art elements using known methods would yield predictable results given that measuring oxygen saturation using an oxygen saturation sensor would not interfere with measuring laryngopharyngeal reflux nor would the decreasing trend in oxygen saturation during an indication of intermittent laryngopharyngeal reflux interfere with the indication of a reflex mediated laryngopharyngeal spasm.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Tatsch, K et al. “Reappraisal of quantitative esophageal scintigraphy by optimizing results with ROC analyses.” Journal of nuclear medicine : official publication, Society of Nuclear Medicine vol. 37,11 (1996): 1799-1804 (hereinafter referred to as, “Tatsch”).
Regarding claim 8, Falk discloses a method according to claim 1 (See above discussion) … wherein the amplitude and/or time is indicative of a severity of laryngopharyngeal reflux (See Falk: Pg. 3621, Scintigraphy (stating that, "[t]ime activity curves were graded … [with respect to] GERD") and Pg. 3620, Introduction, Right Col., Para. 1 (clarifying that the study, "examined the utility of scintigraphic reflux studies in the diagnosis of ... LPR and in the direct visualization of pulmonary aspiration of tracer during these studies")), and therefore substantially what is described by claim 8.
However,  Falk fails to disclose further comprising determining an amplitude and/or time of the trend in tracer activity in the pharynx that is above a second specified threshold.
Nevertheless, Tatsch teaches further comprising determining an amplitude and/or time of the trend in tracer activity in the pharynx that is above a second specified threshold (See Tatsch: Pg. 1803, ROC Analyses, Para. 2 (providing that, "variation of the threshold (emptying parameters: range 0%-100%; time parameters: range 0 sec to the maximum value observed) ... can be plotted as ROC curve which is used to define the optimal threshold for decision making ... of the diagnostic system") and Pg. 1800, Esophageal Scintigraphy, Right Col., Para. 2 (clarifying that during, "dynamic data acquisition (240 frames, 0.8 sec/frame, byte mode, 64 X 64 matrix), a radiolabeled test bolus was administered")), wherein the amplitude and/or time is indicative of a severity of laryngopharyngeal reflux (See Tatsch: Pg. 1800, Esophageal Scintigraphy, Right Col., Para. 4 (providing that, "quantitative evaluation, time-activity curves were derived from the sum image") and Pg. 1802, Right Col., Para. 1 (stating that, "counting rates per frame were higher compared to normals and showed a considerable variation in dependence of the severity of the underlying disorder (maximal 4000 cts/frame and minimal 2500 cts/frame)")).
The teachings of Falk and the teachings of Tatsch are considered to be analogous to the claimed invention because they are in the same field of diagnosing disease in an individual using scintigraphy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Tatsch to provide for what is described in claim 8. This is because Tatsch Page 1804, Left Column, Paragraph 6 provides the motivation that, "for each quantitative parametric, decision thresholds were varied to define the respective optimum for decision making" and Page 1804, Right Column, Conclusion, that "[o]ptimized esophageal scintigraphy ... may discriminate between normal and pathologic function with a sensitivity (95%) and a specificity (96%) close to the one of the gold standard."
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Mariani, Giuliano et al. “Radionuclide gastroesophageal motor studies.” Journal of nuclear medicine : official publication, Society of Nuclear Medicine vol. 45,6 (2004): 1020-1022 (hereinafter referred to as, “Mariani”) and Warrington, James Claude, and Martin Charron. “Pediatric gastrointestinal nuclear medicine.” Seminars in nuclear medicine vol. 37,4 (2007): 274 (hereinafter referred to as, “Warrington”).
Regarding claim 19, Falk discloses a method according to claim 1 (See above discussion) wherein the areas of interest includes the stomach of the individual (See Falk: Pg. 3621, Scintigraphy (providing that, "[d]ynamic images of the ... stomach … were obtained")), and therefore substantially what is described by claim 19.
However, Falk fails to disclose wherein the method further comprises: - determining a trend in tracer activity by exponential fit of tracer activity in the stomach over time; and - determining a time to half clearance of gastric liquid based on the exponential fit of tracer activity, wherein a time to half clearance greater than 16 minutes is indicative of an individual as having a prolonged liquid gastric emptying.
Nevertheless, Mariani teaches wherein the method further comprises: - determining a trend in tracer activity by exponential fit of tracer activity in the stomach over time (See Mariani: Pg. 1020, Left Col., Para. 2 (clarifying that analysis of, "continuous imaging ... [of] solid gastric emptying ... [is described by] the Elashoff power exponential function ... and a modified power exponential function")); and - determining a time to half clearance of gastric liquid based on the exponential fit of tracer activity (See Mariani: Pg. 1020, Left Col., Paras. 2-3 (providing that when, "continuous imaging is recorded, half-emptying time (T50) is determined … When the Elashoff function is applied … [and] when the modified power exponential function is applied")).
Furthermore, Warrington teaches wherein a time to half clearance greater than 16 minutes is indicative of an individual as having a prolonged liquid gastric emptying (See Warrington: Pg. 274, Right Col., Para. 5 (discussing that, "[m]ilk or formula is used to assess gastric emptying in infants ... The rate of gastric emptying was determined [and the] ...  half-time for emptying [for] ... 24% to 48% [of the infants was seen] at 120 min")).
The teachings of Falk, the teachings of Mariani, and the teachings of Warrington are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual using scintigraphy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Falk with the teachings of Mariani and the teachings of Warrington to provide for what is described in claim 19. This is because Mariani Page 1022, Right Column, Proposed Algorithms, Paragraph 5 provides the motivation of using, "quantitative assessment to better characterize the underlying disorder." Furthermore, because Warrington Page 274, Left Column, Paragraph 1 provides that, "[a]dvantages of using esophageal scintigraphy include its noninvasive nature, quantifiability and low radiation burden."
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 1 above, and further in view of Hou, Peng et al. “Detection of salivary aspiration using radionuclide salivagram SPECT/CT in patients with COPD exacerbation: a preliminary study.” Journal of thoracic disease vol. 8,10 (2016): 2731-2734 (hereinafter referred to as, “Hou”).
Regarding claim 21, Falk discloses a method according to claim 1 (See above discussion), and therefore substantially what is described by claim 21.
However, Falk fails to disclose wherein the SPECT scanner is a SPECT/CT scanner that further includes x-ray computed tomography (CT) to provide data representative of multiple image frames of the individual that includes details of anatomical features of the individual.
Nevertheless, Hou teaches wherein the SPECT scanner is a SPECT/CT scanner that further includes x-ray computed tomography (CT) to provide data representative of multiple image frames of the individual that includes details of anatomical features of the individual (See Hou: Pg. 2731, Left Col., Para. 4 (providing that one of, "the purpose[s] of this study was to … [evaluate] the added value of SPECT/CT in combination with radionuclide salivagram for detecting salivary aspiration")).
The teachings of Falk and the teachings of Hou are considered to be analogous to the claimed invention because they are in the same field of diagnosing disease in an individual using scintigraphy. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Hou to provide for what is described in claim 21. This is because Hou Page 2734, Right Column, Paragraph 2 provides the motivation that as events, "occur intermittently, dynamic imaging can detect salivary aspiration during swallowing for a long duration. Therefore, this approach is useful to improve ... detection accuracy."
Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 24 above, and further in view of Steingoetter.
Regarding claim 31, Falk discloses a system according to claim 24 (See above discussion) wherein the processing device is further configured to: - determine, separately, the tracer activity in each of the areas of interest including the pharynx and the oesophagus (See Falk: Pg. 3621, Scintigraphy (clarifying that the images, "were analysed by time activity curves over the pharynx … [and] the oesophagus")); and - determine, for each area of interest, the trend in tracer activity by … [statistical analysis] of tracer activity over time (See Falk: Pg. 3621, Statistical analysis (providing that, "[d]ata was analysed … [using standard] ANOVA statistics")), and therefore substantially what is described by claim 31.
However, Falk fails to disclose determining the trend ... by linear regression.
Nevertheless, Steingoetter teaches determining the trend ... by linear regression (See Steingoetter: Pg. 5, Left Col., Para. 1 (clarifying that statistical analysis was performed using a, "[u]nivariate linear mixed model analysis using function lme was applied to evaluate the effects of study group and treatment on continuous study parameters. Eraflux scores in GERD patients under placebo and PPI were compared by a linear model using function lm in program R. Correlation between SV and LV was performed by linear regression also using function lm. Parameter estimates are presented as mean ± standard error and in case of Poisson distributed data as mean (95 % confidence interval)")).
The teachings of Falk and the teachings of Steingoetter are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Steingoetter to provide for what is described in claim 31. This is because Steingoetter, Page 10, Left Column, Paragraph 1 provides the motivation that the, "unique advantage of ... [the described] approach is that the distribution and layering of gastric secretion can be ... directly related to gastric and gastro-esophageal structure and function." Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to simply substitute the known method of using linear regression with the known method of statistical analysis using standard ANOVA to obtain predictable results because these statistical methods are highly similar in effect.
Regarding claim 38, Falk discloses a system according to claim 24 (See above discussion)wherein the processing device is further configured to: - determine, separately, the tracer activity in the upper oesophagus and the lower oesophagus (See Falk: Pg. 3621, Scintigraphy (clarifying that the images, "were analysed by time activity curves over the … upper and lower half of the oesophagus")); and - determine, for the upper oesophagus and the lower oesophagus, the respective trend in tracer activity by … [statistical analysis] of tracer activity over time (See Falk: Pg. 3621, Statistical analysis (providing that, "[d]ata was analysed … [using standard] ANOVA statistics")), and therefore substantially what is described by claim 38.
However, Falk fails to disclose determining trend by least squares fit or linear regression.
Nevertheless, Steingoetter teaches determining trend … by least squares fit or linear regression (See Steingoetter: Pg. 5, Left Col., Para. 1 (clarifying that statistical analysis was performed using a, "[u]nivariate linear mixed model analysis using function lme was applied to evaluate the effects of study group and treatment on continuous study parameters. Eraflux scores in GERD patients under placebo and PPI were compared by a linear model using function lm in program R. Correlation between SV and LV was performed by linear regression also using function lm. Parameter estimates are presented as mean ± standard error and in case of Poisson distributed data as mean (95 % confidence interval)")).
The teachings of Falk and the teachings of Steingoetter are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Steingoetter to provide for what is described in claim 38. This is because Steingoetter, Page 10, Left Column, Paragraph 1 provides the motivation that the, "unique advantage of ... [the described] approach is that the distribution and layering of gastric secretion can be ... directly related to gastric and gastro-esophageal structure and function." Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to simply substitute the known method of using linear regression with the known method of statistical analysis using standard ANOVA to obtain predictable results because these statistical methods are highly similar in effect.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Falk as applied to claim 24 above, and further in view of Andrews, Thomas M, and Nicklas Orobello. “Histologic versus pH probe results in pediatric laryngopharyngeal reflux.” International journal of pediatric otorhinolaryngology vol. 77,5 (2013): 816 (hereinafter referred to as, “Andrews”).
Regarding claim 43, Falk discloses a system according to claim 24 (See above discussion) … wherein the processing device is further configured to: - generate, at a display, one or more representations of the tracer activity (See Falk: Pg. 3621, Scintigraphy (clarifying that, "[i]mages were analysed by time activity curves")) … wherein the tracer activity ... is indicative of aspiration of the tracer (See Falk: Pg. 3622, Scintigraphic studies (describing that, "[i]n  the 17 patients with aspiration, graphical time activity curve showed rising activity")), and therefore substantially what is described by claim 43.
However, Falk fails to disclose wherein the areas of interest includes the nasal turbinates, maxillary sinuses, Eustachian tube and/or the middle ears … at the nasal turbinates, maxillary sinuses, Eustachian tube and/or the middle ears … at the nasal turbinates, maxillary sinuses, Eustachian tube and/or middle ears.
Nevertheless, Andrews teaches wherein the areas of interest includes the nasal turbinates, maxillary sinuses, Eustachian tube and/or the middle ears (See Andrews: Pg. 816, Left Col., Para. 2 (providing that, "LPR [Laryngopharyngeal reflux] has been associated with Eustachian tube dysfunction … [and] chronic sinus disease")) … at the nasal turbinates, maxillary sinuses, Eustachian tube and/or the middle ears (See Andrews: Pg. 816, Left Col., Para. 2 (providing that, "LPR [Laryngopharyngeal reflux] has been associated with Eustachian tube dysfunction … [and] chronic sinus disease")) … at the nasal turbinates, maxillary sinuses, Eustachian tube and/or middle ears (See Andrews: Pg. 816, Left Col., Para. 2 (providing that, "LPR [Laryngopharyngeal reflux] has been associated with Eustachian tube dysfunction … [and] chronic sinus disease")).
The teachings of Falk and the teachings of Andrews are considered to be analogous to the claimed invention because they are in the same field of diagnosing reflux disease in an individual. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Falk with the teachings of Andrews to provide for what is described in claim 43. This is because Andrews Page 816, Right Column, Paragraph 2 provides the motivation of achieving a, "better understanding of the prevalence of LPR in children."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793